         Case 1:11-cr-00188-NONE-BAM Document 206 Filed 12/08/20 Page 1 of 1


     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       mike.long.law@msn.com
 5   Attorney for Defendant
     KENNETH HERNANDEZ
 6

 7                               UNITED STATES DISTRICT COURT

 8                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                              )   Case No.: 1:11-cr-00188-2-NONE-BAM
10   United States of America,                )
                                              )
11                 Plaintiff,                 )   ORDER TO FILE UNDER SEAL
                                              )   EXHIBITS C AND D TO MOTION FOR
12          vs.                               )   COMPASSIONATE RELEASE
                                              )
13   KENNETH HERNANDEZ.                       )
                                              )
14                 Defendant                  )
                                              )
15
                                              ORDER
16

17
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT EXHIBITS C, D

18   AND H SHALL BE FILED UNDER SEAL.

19
     IT IS SO ORDERED.
20
        Dated:    December 8, 2020
21
                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25




                                              -1-
